Order filed December 13, 2016




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-16-00066-CV
                                         ____________

     THOMAS RAMAGE AND ELIZABETH BURKHARDT, Appellants

                                               V.

      SUGAR BRANCH CONDOMINIUM ASSOCIATION, RAMON L.
       SOLANO, GLENDA MARTINEZ, ELIA SALINA, ANNIE BUTLER,
                       C.J. HERMS, Appellees


                       On Appeal from the 113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2015-31884

                                         ORDER

       The clerk’s record1 was filed February 19, 2016. Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the notice of expedited de novo appeal; the


1
 Although designated as the Clerk’s Record, it was filed in this court as a “1st Supplemental
Clerk’s Record.”
order of partial non-suit signed January 12, 2016; the notice of non-suit without
prejudice; and the order denying motion to dismiss and attorney’s fees, signed
January 5, 2016.

       The Harris County District Clerk is directed to file an Original Clerk’s Record
on or before January 3, 2017, containing the notice of expedited de novo appeal; the
order of partial non-suit signed January 12, 2016; the notice of non-suit without
prejudice; and the order denying motion to dismiss and attorney’s fees, signed
January 5, 2016.

       If the omitted items are not part of the case file, the district clerk is directed to
file a clerk’s record containing a certified statement that the omitted items are not a
part of the case file.



                                   PER CURIAM